DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of Amendments and Remarks filed 06/10/22. Claims 1, 3 and 11 have been amended, no claims have been added or canceled. Accordingly, claims 1-16 remain pending and under examination on the merits. 

Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim interpretations:
Instant claims include pharmacokinetic parameters such as Cmax and AUC. These limitations are considered property of the formulation. As the courts have found, "A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chatterji et al (US 20120039999) in view of Anumula et al (US 20110151258). 

	Applicant’s claims
An extended release multiparticulate sprinkle composition comprising a plurality of discrete units, each discrete unit comprising: a) a core comprising ranolazine and one or more pharmaceutically acceptable excipients; b) an extended release coating over the core and wherein extended release coated cores have d90 particle size range from about 0.35 mm to about 0.90 mm determined using a Malvern particle size analyzer, wherein the extended release coating comprises a mixture of a water-insoluble polymer and a pH-dependent polymer, wherein said water-insoluble polymer and pH-dependent polymer are present in a weight ratio of from about 1:2 to about 1:3.	

Chatterji et al teach pharmaceutical compositions containing a therapeutic active compound with non-ionic polymer and ionic polymer, binder and fillers in either matrix pellet, or coated pellets. The compositions provide a pH-independent in vitro release profile with NMT 70% in one hour, NMT 85% in 4 hour, and NLT 80% in 8 hours (See abstract). 
It is disclosed that to reproducibly control drug release in vivo, a soluble polymer, such as polyvinyl alcohol, polyvinyl pyrrolidone, or hypermellose and pH independent insoluble polymer, such as ethylcellulose, polyvinylacetate, or polymethacrylate can be applied in a coating or a matrix (See [0011]).
The disclosure provides a layered pellet composition which comprises an inert core, a layer comprising a compound of formula I or a salt thereof, and a controlled release layer comprising a rate controlling polymer (See [0012]-[0013]). 
The term "multi-particulate composition" refers to solid particle systems employed in drug delivery systems including pellets, beads, layered pellets, microcapsules, aggregated particles, capsules, tablets, etc, (See [0045], [0058], [0142], [0150] and claim 3). 
The layered pellets comprise an inert core, such as a sugar spheres, microcrystalline cellulose beads, and starch beads. The inert core is coated with an inner drug-containing layer, a rate controlling layer that controls drug release from the inner layer, and a layer containing a pH responding polymer. Optionally, the layered pellet can include additional layers between the inner and outer layer and on top of the outer rate controlling layer (See [0151]). 
Chatterji et al disclose that the core typically has a size in the range of from about 0.05 mm to about 2 mm; the first layer covering core constitutes from 0.005% to 50% of the final bead depending on the drug loading (See [0153]). 
Chatterji et al disclose that the pellets contain a core and a first layer containing the active ingredient with or without a polymer as a binder. Exemplary polymers that can be incorporated in the first layer containing the active ingredient, e.g. a compound of formula I, are hydrophilic polymers (See [0159]). A second layer comprises a water soluble or permeable material. Exemplary polymers to be used in this layer include polyvinylpyrrolidone (PVP), carboxymethyl cellulose, methyl cellulose, ethyl cellulose, carboxyethyl cellulose, and carboxy methyl hydroxyethyl cellulose, acrylic acid polymers, poly(meth)acrylates, or any other pharmaceutically acceptable polymer or mixtures thereof (See [0160]). 
The pellets may comprise other layers comprising polymers that control the release rate including a pH-responding layer. Optionally, the layer containing a pH responding polymer comprises a permeability modifying polymer and an insoluble polymer including HPMC, hydroxyethyl cellulose, hydroxypropyl cellulose, methylcellulose, carboxymethylcellulose, polyethylene glycol, polyvinylpyrrolidone (PVP), polyvinyl alcohol, and polymers with pH-dependent solubility, such as cellulose acetate phthalate or ammonio methacrylate copolymer and methacrylic acid copolymer, or mixtures thereof. A plasticizer is optionally employed with the polymer. Exemplary plasticizers include dibutyl sebacate, triethylcitrate, tributylcitrate, castor oil, acetylated monoglycerides, acetyl triethylcitrate, acetyl butylcitrate, diethyl phthalate, dibutyl phthalate, triacetin, and medium-chain triglycerides (See [0161]-[0164]). The ratio of pH responding polymer to permeability modifying agent in the fourth layer is generally in the range of from 100:0 to 1:100 (w/w) (See [0165]).
The amount of pH responding polymer in the composition can be from about 5% to about 50% or from about 10% to about 25% of the composition. The composition exhibits an in-vitro release profile with not more than (NMT) 70% in one hour, NMT 85% in 4 hour, and not less than (NLT) 80% in 8 hours (See [0137]).
The amount of insoluble polymer in the composition can vary from about 5% to about 50%, or from about 10% to about 25% by weight of the composition. The composition exhibits an in-vitro release profile with NMT 70% in one hour, NMT 85% in 4 hour, and NLT 80% in 8 hours (See [0140]). 
In Example 5, Chatterji et al disclose modified release layered pellets (about 5 hr Release) with rate controlling and pH responding polymers (F2).  An exemplary bead formulation containing 2-Chloro-4-[1-(4-fluoro-phenyl)-2,5-dimethyl-1H-imidazol-4-ylethynyl]-pyr- idine as the active ingredient, core, separation coat HPMC, Rate controlling layer SureleaseRTM , pH controlled layer Eudragit RTM L30-D/Talc/TEC, top coat HPMC and talc.  
	Chatterji et al lack disclosure on the active being ranolazine. This is known as shown by Anumula et al. 

	Anumula et al teach preparation of ranolazine for use in pharmaceutical compositions comprising ranolazine (See abstract). The said pharmaceutical composition comprise ranolazine or a pharmaceutically acceptable salt thereof with one or more pharmaceutically acceptable excipients formulated as solid oral dosage forms, such as powders, granules, pellets, tablets, and capsules. The formulations may be modified release compositions and comprise hydrophilic and/or hydrophobic release rate controlling substances. Compositions may be presented as film coated, powder coated, enteric coated, or modified release coated (See [0201]). 
	The amount of ranolazine in each unit dosage form on a free weight basis can range from about 50 to about 2000 mg, or from about 100 to about 1500 mg, or from about 500 to about 1000 mg. Dosage forms can be administered in a single daily dose or divided throughout the day. Controlled release dosage forms may be employed to provide twice a day or even once a day dosing (See [0203]). 
	
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Anumula et al with that of Chatterji et al to arrive at the instant invention. It would have been obvious to do so because the references are concerned with making slow release granules or pellets of an active agent, e.g. ranolazine for once or twice daily dosing to reduce the number of doses subjects should take. 
It would have been obvious to do so because Chatterji et al teach a slow release composition comprising layered pellets comprising a drug and layers of polymers that are known to slow and control the release of active compounds in the gastrointestinal system of a subject. Chatterji et al disclose that the layered pellets result in the controlled release of the drug that includes not more than 70% in the first 2 hours. Anumula et al also teach making coated pellets or granules comprising ranolazine wherein the amount of ranolazine in the disclosed compositions comprises 1000 mg and comprising polymers. As such one of ordinary skill in the art would have been motivated to have combined the teachings of the prior art references to make an extended release formulation comprising effective amount of the polymers in the coating layer and ranolazine in the form of layered pellets wherein the release of the medicament is so controlled that the subject can take one a day. As a result of controlled release dosage forms the subjects receives adequate amount of the medicament in a steady manor during the day which also increase patient compliance as they need to take far less number of doses in a day. 
In other words, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chatterji et al (US 20120039999) in view of Wolf et al (6,525,057). 

	Applicant’s claims
Applicant’s claim 11 was reproduced above and incorporated herein. 

Chatterji et al’s teachings are delineated above. The reference lacks a specific disclosure on the drug being ranolazine, this is taught by Wolf et al. 
Wolf et al teach a sustained release ranolazine formulation containing ranolazine and a pH-dependent binder to form a film that is mostly insoluble in aqueous media (See Abstract).  
The formulations may be in the form of granules comprising a film-forming agent and a pH-dependent polymer (see Col. 5, lines 27-35 and 45-55). The sustained release ranolazine formulations comprise from about 50% to about 95% by weight of ranolazine and from 5 to 40% of a pH-dependent polymer (See Col. 5, lines 61-64). 
Wolf et al farther disclose that the said dosage units including tablets may be coated with an optional film-forming agent, for identification, taste-masking purposes and to improve ease of swallowing. The film forming agent will typically be present in an amount ranging from between 2% and 4% of the tablet weight (See Col. 4, lines 30-35 and Col. 9, lines 20-25).
It is also disclosed that the amount of ranolazine in the formulations is from 300-1100 mg and preferably from 900 to 1100 mg (See Col. 6, lines 45-48).

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Wolf et al with that of Chatterji et al to arrive at the instant invention. It would have been obvious to do so because the references are concerned with making slow release granules or pellets of a drug, e.g ranolazine for once or twice daily dosing to reduce the number of doses subjects should take. 
It would have been obvious to do so because Chatterji et al teach a slow release composition comprising layered pellets comprising a drug and layers of polymers that are known to slow and control the release of active compounds in the gastrointestinal system of a subject. Chatterji et al disclose that the layered pellets result in the controlled release of the drug that includes not more than 70% in the first 2 hours. Wolf et al also teach making granules comprising ranolazine wherein the amount of ranolazine in the disclosed compositions comprises 1000 mg. As such one of ordinary skill in the art would have been motivated to have combined the teachings of the prior art references to make and use a formulation comprising effective amount of ranolazine in the form of layered pellets wherein the release of the medicament is so controlled that the subject can take one a day. As a result of controlled release dosage forms the subjects receives adequate amount of the medicament in a steady manor during the day which also increase patient compliance as they need to take far less number of doses in a day. 
In other words, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over CN103751112 (herein after CN ‘112) in view of Chatterji et al (US 20120039999).

	Applicant’s claims
Applicant’s claim 11 has been reproduced above and delineated herein. 
CN ‘112 teach a ranolazine sustained-release pellet having a blank inert drug core, and a sustained-release layer composed of a drug layer, an inflation layer, and a water-insoluble coating composition which are sequentially coated. The water insoluble coating composition comprises a water insoluble polymer selected from the group consisting of ethyl cellulose, cellulose acetate or a methacrylic acid copolymer. The swelling layer is selected from the group consisting of methylcellulose, hydroxypropylmethylcellulose, hydroxypropylcellulose, low-substituted hypromellose, sodium carboxymethylstarch, and hydroxypropyl starch. The said ranolazine sustained-release pellets can be used for the preparation of a medicament for treating angina pectoris. The pellets have a particle size of from 0.6 to 0.8 mm (See page 1).
CN ‘112 discloses ranolazine sustained-release pellet having a blank inert drug core, and a sustained-release layer composed of a drug layer, an intumescent layer and a water-insoluble coating composition which are sequentially coated. The water insoluble coating composition comprises a water insoluble polymer which may be a methacrylic acid copolymer. The water-insoluble coating composition further comprises a plasticizer selected from the group consisting of triethyl citrate, dibutyl phthalate, diethyl phthalate, dimethyl phthalate, dibutyl sebacate, acetylated monoglyceride or the like. The swelling layer may be sodium carboxymethylstarch (See page 3).  

CN ‘112 lack a specific disclosure on the amount of water-insoluble polymer and pH-dependent polymer. This is known in the art as shown by Chatterji et al.   

Chatterji et al’s teachings are delineated above and incorporated herein. 
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Chatterji et al with that of CN ‘112 to arrive at the instant invention. It would have been obvious to do so because CN ‘112 teach making slow release granules or pellets of ranolazine comprising a coating layer comprising two or three different polymers. Chatterji et al also teach a dosage form in the form of granules or particles comprising an active core and an extended release coating layer comprising the same polymers and provide guidance on the amounts of them, thus teaching the ratio.  for once or twice daily dosing to reduce the number of doses subjects should take. 
It would have been obvious to incorporate Chatterji et al’s ratios into the compositions of CN ‘112 with a reasonable expectation of success because Chatterji et al teach that such coating layer results in an effective extended release dosage form for drug delivery.    
In other words, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,898,444. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims.
Examined claims are drawn to an extended release multiparticulate composition comprising a plurality of discrete units, each discrete unit comprising a) a drug core comprising ranolazine and one or more pharmaceutically acceptable excipients; b) an extended release coating over the drug core; wherein the composition is filled into a capsule or a sachet and the composition comprises about 1000 mg of ranolazine; wherein ranolazine is present in an amount of about 40% to about 85% by weight of the multiparticulate composition; wherein extended release coated cores have d90 particle size range from about 0.35 mm to about 0.90 mm determined using a Malvern particle size analyzer; wherein said multiparticulate composition releases: about 60 % to about 90% of the ranolazine in 6 hours in 900 mL pH 6.8 phosphate buffer.
Reference claims are drawn to an extended release multiparticulate composition comprising a plurality of discrete units, each discrete unit comprising: a) a drug layered core comprising an inert core and a drug layer, wherein the drug layer comprises ranolazine and one or more pharmaceutically acceptable excipients; b) an extended release coating over the drug layered core, wherein the extended release coating comprises a mixture of a water-insoluble polymer and a pH-dependent polymer, wherein said water-insoluble polymer and pH-dependent polymer are present in a weight ratio of from about 1:2 to about 1:3; wherein said multiparticulate composition releases: about 15% to about 40% of the ranolazine in an initial 2 hours in 900 mL 0.1N HCl and releases about 60% to about 90% of the ranolazine in 6 hours in 900 mL pH 6.8 phosphate buffer; when measured in United States Pharmacopoeia (USP) type II dissolution apparatus, rotated at 50 rpm at a temperature of 37ºC.; wherein the composition is filled into a capsule or a sachet and the composition comprises about 1000 mg of ranolazine and wherein ranolazine is present in an amount of about 40% to about 85% by weight of the multiparticulate composition.
The differences are arrangement of limitations and obvious variations and modifications including examined claims disclosing the core particle size. However, such modifications are obvious and well known in the art. The differences do not amount to patentable distinctions. 

Response to Arguments
Applicant’s amendments to the claims have necessitated modified grounds of rejections. Applicant’s arguments so far as they pertain to the maintained references and rejections are discussed below. 
Applicant’s main arguments are that the prior art of references do not teach an extended release dosage comprising high loading of from 40 to about 85% by weight of ranolazine. 
The above arguments are not persuasive with regard to newly amended claim 11 which does not include a loading dose. 
Applicant also argues that Chatterji et al do not teach the claimed ratio of a water-insoluble polymer to pH-dependent polymer by weight wherein the said ratio is 1:2 to 1:3 (See Remarks, page 9). 
The above argument is not persuasive. Chatterji teach a coating layer comprising a pH responding polymer with an amount in the composition from about 5% to about 50% or from about 10% to about 25% of the composition and an insoluble polymer in the composition from about 5% to about 50%, or from about 10% to about 25% by weight of the composition. Thus, the recitations encompass ratios of 1:2 to 1:3. 
Regarding the rejection of claims under obviousness type double patenting over ‘444 patent, Applicant requests the rejection be held in abeyance (Remarks, page 11). 
Applicants request is acknowledged. However, this request to hold a rejection in abeyance is not a proper response to a rejection. Rather, a request to hold a matter in abeyance may only be made in response to an objection or requirements as to form (see MPEP 37 CFR 1.111(b) and 714.02).  Accordingly, the rejection will be maintained until a terminal disclaimer is filed or claims are amended to obviate the rejection.  
 
Claims 1-16 are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                          /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616